Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 16,
2012.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-12-00606-CV

    HORIZON UNITED GROUP INTERNATIONAL, LLC D/B/A HORIZON
                GROUP INTERNATIONAL, Appellant

                                             V.

                    PEARLAND CAPITAL GROUP, LP, Appellee


                        On Appeal from the 412th District Court
                               Brazoria County, Texas
                             Trial Court Cause No. 59510


                   MEMORANDUM                         OPINION


       This is an appeal from a judgment signed June 19, 2012. On September 21, 2012,
appellee filed a motion to dismiss the appeal as moot. The motion states it is unopposed.
As of this date, appellant filed no objection to the motion.

       Accordingly, the motion is granted and the appeal is ordered dismissed.

                                           PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.